SOPER, Circuit Judge
(dissenting in part).
In my view the flagships as well as theRuchamkin should be held liable for the collision. They furnished the necessary stations for the Task and Screen Commanders who controlled the whole operation, they supplied the means and the men by whom the movements of theRuchamkin were directed and hence were-participants in the accident. See United States v. The Australia Star, 2 Cir., 172 F.2d 472; Canadian Aviator v. United States, 324 U.S. 215, 65 S.Ct. 639, 89 L.Ed. 901; Publicover v. Alcoa S.S. Co., 2 Cir., 168 F.2d 672, 678. On this point I am in accord with the conclusions of Judge Bryan as set out in his opinion in the District Court.